UNITED STATES DISTRICT COURT F I L E D
FOR THE DISTRICT OF COLUMBIA
DEC ~'¢ 2017

L. RUTHER,
Clvrk. u.s. msmcz & 5a
~ nkru tc
Plaimiff, _ z Courts for the Dlstdct 01 Colui]nbila
v. : Civil Action No. l7-l946 (UNA)

WELLS FARGO BANK, LTD,

Defendant.

MEMORANDUM OPINION

This matter comes before the court on review of plaintiffs application to proceed in
forma pauperis and pro se civil complaint. The Court will grant the application, and dismiss the

complaint.

The Court notes that complaints filed by pro se litigants are held to less stringent
standards than those applied to formal pleadings drafted by lawyers. See Haz`nes v. Kerner, 404
U.S. 5 l 9, 520 (1972). Even pro se litigants must comply with the Federal Rules of Civil
Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal
Rules of Civil Procedure requires that a complaint contain a short and plain statement of the
grounds upon which the Court’s jurisdiction depends, a short and plain statement of the claim
Showing that the pleader is entitled to relief, and a demand for judgment for the relief the pleader
seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum standard of Rule 8 is to give fair notice
to the defendants of the claims being asserted, sufficient to prepare a responsive answer, to
prepare an adequate defense and to determine whether the doctrine of res

judicata applies. Brown v. Calz`fano, 75 F.R.D. 497, 498 (D.D.C. 1977).

The complaint is barely legible. lt does not appear to state the grounds upon which this
court’s jurisdiction depends or include a statement of a cognizable claim showing plaintiff’ s
entitlement to relief. As drafted, the complaint fails to meet the standard set forth in Rule 8(a),
and therefore, it must be dismissed An Order consistent with this Memorandum Opinion is

issued separately.

DATE; lR/H / 1@\/) /é% /MQ

Uriited/States District Judge